DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4 March 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Klesel et al. (US 2007/0148760 A1, previously cited) discloses: an apparatus comprising a spectral filter (transmission structure, 160), the spectral filter comprising: a pair of Bragg mirrors (172 and 174), each Bragg mirror comprising at least one high-refractive-index (HRI) layer and at least one low-refractive-index (LRI) layer (“layers of non-metallic layers […] thin alternating layers with low absorption coefficients and large differences in refractive indices”, par. [0109]. Thus, within the alternating layers, one material has a higher refractive index than the other); a central layer (170) disposed between the Bragg mirrors to define an optically resonant cavity (cavity, par. [0109]) for the spectral filter, wherein the central layer has a first thickness (shown in Fig. 4) that changes linearly along a first direction (170 changes in thickness along y-axis, Fig. 4; par. 2, TiO2, or Ta2O5; par. [0109]); wherein the spectral filter is configured to (1) receive a first light signal (input light) having a first spectral range that includes a plurality of wavelength signals (broadband input light, par. [0074]) and (2) provide a second light signal (output light, par. [0074]) in which the plurality of wavelength signals is spatially dispersed along the first direction (will transmit different wavelengths as a function of position along the y-axis, par. [0108]); wherein each HRI layer comprises a first material (M1) having a first refractive index; and wherein each LRI layer comprises a second material (M2) having a second refractive index that is lower than the first refractive index ((“layers of non-metallic layers […] thin alternating layers with low absorption coefficients and large differences in refractive indices”, par. [0109]; the layers include SiO2, TiO2, or Ta2O5; par. [0109]).
With respect to claims 1 and 8, Klesel does not appear to disclose or reasonably suggest the claimed LRI comprises a material selected from the group consisting of a polymer and a polymer foam, as claimed.

Claims 2, 3, 5-7, 9-12, 14-17, and 19-22 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        8 March 2022